Citation Nr: 0207282	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  00-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico
 

THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of hepatitis, to include whether Hepatitis B is the result of 
the veteran's own willful misconduct.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  In that decision, the RO re-opened a 
previously denied claim for service connection for residuals 
of hepatitis, but denied the claim on a de novo basis, and 
also denied the issue of entitlement to a permanent and total 
disability rating for pension purposes.

The Board remanded this case in March 2001, to have the 
veteran re-scheduled for an RO hearing, and to give him 
notice of, and any necessary assistance under, the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  The hearing was conducted in 
May 2001, and a copy of its transcript has been associated 
with the file.  Also, by letter dated in June 2001, the RO 
informed the veteran of his responsibilities, as well as VA's 
re-defined duty to assist, under the provisions of the VCAA.

The case has been returned to the undersigned, for appellate 
disposition.


REMAND

The veteran contends, in essence, that he should be service-
connected for the residuals of hepatitis and that he is also 
entitled to a permanent and total disability rating for 
pension purposes.  After a careful review of the evidentiary 
record, the Board is of the opinion that, because of due 
process considerations, additional development is still 
necessary.

The record shows that the veteran's claim for service 
connection for hepatitis was initially denied in a rating 
decision dated in October 1976, based on the lack of 
competent evidence of a current disability.  A finding was 
made in that rating decision that the veteran's intravenous 
drug abuse (specifically referred to as "drug addiction"), 
which was already suggested by the record as the only risk 
factor for hepatitis in the veterans' case, constituted 
willful misconduct.  The veteran did not appeal this rating 
decision.

In the May 2000 rating decision hereby on appeal, the RO re-
opened the veteran's claim, and denied it on the merits, 
after concluding that there was no evidence of the current 
manifestation of chronic residuals of Hepatitis B (the type 
of hepatitis that was diagnosed during service), and that 
there was also no evidence of inservice diagnoses of 
Hepatitis A or C, currently diagnosed.  The Board notes, 
however, that the RO has yet to re-consider the threshold 
question of whether the Hepatitis B that was diagnosed during 
service was the result of the veteran's own willful 
misconduct.  Accordingly, the Board has re-characterized this 
particular issue as shown on the first page of the present 
remand and has decided, regrettably, to remand this case once 
again to give the RO an opportunity to re-adjudicate the 
issue as re-characterized.

The issue of entitlement to a permanent and total disability 
rating for pension purposes will be held in abeyance pending 
the resolution of the above service connection issue.

In view of the above, this case is remanded for the 
following:

The RO should re-adjudicate the service 
connection issue as re-characterized on 
the first page of this remand, i.e., as 
encompassing the question of whether 
Hepatitis B was the result of the 
veteran's own willful misconduct.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the RO 
should issue a Supplemental Statement of 
the Case, setting forth the rationale for 
the continued denial and listing all 
applicable laws and regulations, to 
include those pertaining to line of duty 
and willful misconduct.

The case should thereafter be returned to 
the Board, in accordance with regular 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


